DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/21/21 have been fully considered but they are not persuasive.  The applicant argues that prior art of Tsai does not disclose that the primary coils are single layers.  The examiner respectfully disagrees. 
Figure 1 of Tsai clearly discloses the primary’s coils portions that loop around the bobbin are single layer. The applicant also argues that Tsai also fails to disclose “a first plurality of turns of a first solid wire wrapped around a first bobbin to form a first single-layer primary winding” and “a third plurality of turns of a second solid wire wrapped around a second bobbin to form a second single-layer primary winding,” because Tsai only includes a single primary winding that is wound around the two winding frames. The examiner respectfully disagrees. 
Figure 1 of Tsai clearly discloses the primary winding is made up of two primary sections that have a serial (series) connection which forms a first plurality of turns of a first solid wire wrapped around a first bobbin to form a first single-layer primary winding” and “a third plurality of turns of a second solid wire wrapped around a second bobbin to form a second single-layer primary winding which has similar structural make-up of the applicant claimed invention. Para (0020) of the applicant specifications teaches “In some examples, the first single-layer primary winding is coupled in series with the second single-layer primary winding to form a multi-core primary winding”. The 
The applicant also argues that the prior art of Tsai does not disclose “the second plurality of turns have a constant cross-section of the second conductor and the fourth plurality of turns have a constant cross-section of the second conductor,” because the cross-section of the three-dimensional conductive piece 13 is different between the straight portions and the slanted portions. The examiner respectfully disagrees. 
The word cross-section means a view or drawing that shows what the inside of something looks like after a cut has been made across it (https://www.merriam-webster.com/dictionary/cross%20section).  The applicant has not defined the parameters of the cross-section. Is the cross-section of the conductor measured/viewed from the width direction or the length direction? Figure 1 of Tsai discloses a rectangular winding that discloses the second plurality of turns have a constant cross-section of the second conductor and the fourth plurality of turns have a constant cross-section of the second conductor. If a piece of the conductor is cut in the horizontal direction (length direction) the straight portions and the slanted portions of the conductor of Tsai would have the same cross-section. The applicant has not clearly explained/defined how the cross-section is different between the straight portions and the slanted portions since the parameters of the cross-section is not defined how it is viewed in claims 1 or 16. Accordingly, the rejection will remain in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 7, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0309684) in view of Yang et al. (US 2017/0214330).
Regarding claim 1, Tsai et al. (figures 1-4 and para 0016-0026) discloses a first coil assembly (110) comprising a first plurality of turns of a first solid wire (10) wrapped around a first bobbin (see figure 1) to form a first single-layer primary winding (see para 0016), and a second plurality of turns of a second conductor over the first plurality of turns to form a first single-layer secondary winding (13) (see figure 1 and para 0016-0017); a second coil assembly (111) comprising a third plurality of turns of a second solid wire wrapped around a second bobbin (see figure 1) to form a second single-layer primary winding (10), and a fourth plurality of turns of the second conductor over the third plurality of turns to form a second single-layer secondary winding (13) (see figure 1 and para 0016-0017); wherein the second conductor comprises at least one of an obround cross-section, a rectangular cross-section, or a rectangular cross-section having radiused corners, the second plurality of turns have a constant cross-section of the second conductor and the fourth plurality of turns have a constant cross-section of the second conductor. (see figure 1) note: If a piece of the conductor is cut in the horizontal direction (length direction) the straight portions and the slanted portions of the conductor of Tsai would have the same cross-section.
Tsai et al. does not expressly discloses wherein the first and second cores disposed at least partially within the first and second bobbins.
Yang et al. (figure 30 and para 0045) discloses wherein the first and second cores (50/60) disposed at least partially within the first and second bobbins (see figure 3a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first and second cores disposed at least partially within the first and second bobbins as taught by Yang et al to the inductive device of Tsai et al. so as to allow the improve the magnetic flux circulating around the core thereby allowing for a higher inductance to be obtained.
Regarding claim 2, Yang et al. (para 0046) discloses wherein the first solid wire comprises solid magnet wire.
Regarding claim 7, Yang et al. (para 0046) discloses wherein the first single-layer primary winding comprises first insulation, the first single-layer secondary winding comprises second insulation, and the first single-layer secondary winding is wound around the first single-layer primary winding.
claim 12, designing wherein each of the first plurality of turns of the first solid wire comprises a plurality of parallel windings of the first solid wire would be an obvious design consideration based on intended application/environment use. Such as to have the same voltage as the source thereby making the inductive more efficient in regards to its energy use.
Regarding claim 13, Yang et al. (figure 2b) discloses wherein the first and second bobbins are configured to be mechanically coupled when the first and second cores are positioned within the first and second bobbins.
Regarding claim 14, Tsai et al. (figure 1) discloses wherein the first single-layer primary winding is configured to be coupled in series with the second single-layer primary winding to form a multi-core primary winding.
Regarding claim 16, Tsai et al. (figures 1-4 and para 0016-0026) discloses a switched mode power supply circuit configured to convert input power at a first voltage and a first frequency to a second voltage and a second frequency; and
a high-frequency transformer configured to convert the second voltage at the second frequency to an output current (see para 0026-0027), the high-frequency transformer comprising: a first coil assembly (110) comprising a first plurality of turns of a first solid wire (10) wrapped around a first bobbin (see figure 1) to form a first single-layer primary winding (see para 0016), and a second plurality of turns of a second conductor over the first plurality of turns to form a first single-layer secondary winding (13) (see figure 1 and para 0016-0017); a second coil assembly (111) comprising a third plurality of turns of a second solid wire wrapped around a second bobbin (see figure 1) to form a second single-layer primary winding (10), and a fourth plurality of 13) (see figure 1 and para 0016-0017); wherein the second conductor comprises at least one of an obround cross-section, a rectangular cross-section, or a rectangular cross-section having radiused corners, the second plurality of turns have a constant cross-section of the second conductor and the fourth plurality of turns have a constant cross-section of the second conductor. (see figure 1) note: If a piece of the conductor is cut in the horizontal direction (length direction) the straight portions and the slanted portions of the conductor of Tsai would have the same cross-section.
Tsai et al. does not expressly discloses wherein the first and second cores disposed at least partially within the first and second bobbins.
Yang et al. (figure 30 and para 0045) discloses wherein the first and second cores (50/60) disposed at least partially within the first and second bobbins (see figure 3a).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first and second cores disposed at least partially within the first and second bobbins as taught by Yang et al to the inductive device of Tsai et al. so as to allow the improve the magnetic flux circulating around the core thereby allowing for a higher inductance to be obtained.
Regarding claim 17, Yang et al. (figure 3a) discloses wherein the first bobbin comprises mounting feet configured to secure the high-frequency transformer to the welding-type power supply.

Claim 1, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0309684) in view of Ishiwaki (US 5,847,518).
Regarding claim 1, Tsai et al. (figures 1-4 and para 0016-0026) discloses a first coil assembly (110) comprising a first plurality of turns of a first solid wire (10) wrapped around a first bobbin (see figure 1) to form a first single-layer primary winding (see para 0016), and a second plurality of turns of a second conductor over the first plurality of turns to form a first single-layer secondary winding (13) (see figure 1 and para 0016-0017); a second coil assembly (111) comprising a third plurality of turns of a second solid wire wrapped around a second bobbin (see figure 1) to form a second single-layer primary winding (10), and a fourth plurality of turns of the second conductor over the third plurality of turns to form a second single-layer secondary winding (13) (see figure 1 and para 0016-0017;) wherein the second conductor comprises at least one of an obround cross-section, a rectangular cross-section, or a rectangular cross-section having radiused corners, the second plurality of turns have a constant cross-section of the second conductor and the fourth plurality of turns have a constant cross-section of the second conductor. (see figure 1) note: If a piece of the conductor is cut in the horizontal direction (length direction) the straight portions and the slanted portions of the conductor of Tsai would have the same cross-section.

Tsai et al. does not expressly discloses wherein the first and second cores disposed at least partially within the first and second bobbins.
Ishiwaki (figures 3 and figure 13) discloses wherein the first and second cores (5/5’) disposed at least partially within the first and second bobbins.

Regarding claim 3, Ishiwaki (figures 3 and figure 13) discloses wherein the first ferrite core comprises a first U-core and the second ferrite core comprises a second U-core, the first and second U-cores configured to be inserted into each of the first and second bobbins.
Regarding claim 15, Ishiwaki (figure 13) discloses wherein the first and second ferrite cores and the first and second bobbins have obround cross-sections.

3.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0309684) in view of Ishiwaki (US 5,847,518) in further view of Holslag (US 1,799,903).
Regarding claim 4, the modified inductive of Tsai et al in view of Ishiwaki as applied to claim 3 above discloses a first ferrite core comprises a first U-core shape (figures 3 and figure 13) but does not expressly discloses a tertiary winding wound around a bridge portion of the first U-core.
Holslag (figure 1) provides a teaching designing a tertiary winding (28) wound around a bridge portion a core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a tertiary 
Regarding claim 5, Holslag (Col , lines 1-5) provides a teaching wherein the core is made of magnetic material such has iron (fe) designing a shading ferrite configured to increase a leakage inductance of the tertiary winding would be an obvious design consideration based on intended application/environment use. Such as to obtain a specific inductance for a specific application that the inductive device is intended for. note: It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0309684) in view of Yang et al. (US 2017/0214330) in further view of Kooken et al.(US 6,998,573).
Regarding claim 6, the modified inductive of Tsai et al (figure 4) discloses wherein the first single-layer secondary winding (13) is configured to be coupled with the second single-layer secondary winding to form a multi-core secondary winding 13) having a center-tap but does expressly discloses wherein the secondary winding are in series.
Kooken et al.(figure 4 and col 4, lines 10-25) discloses wherein the secondary winding are in series.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the secondary winding are in series a as taught by Kooken et al. to the modified inductive device of Tsai et al so as to increase the overall force of your output by giving you more power.

5.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0309684) in view of Yang et al. (US 2017/0214330) in further view of Aosakiy (GB 2230208).
	Regarding claims 10-11, the modified inductive device Tsai et al. (figures 1-4 and para 0016-0026) discloses all the limitations as applied to claim 1 above but does not expressly discloses polyethylene terephthalate (PET) tubing around at least portions of the first and second secondary windings that are adjacent the first and second primary windings or polyethylene terephthalate (PET) film wrapped around at least portions of the first and second secondary windings adjacent the first and second primary windings.
Aosakiy (page 4) discloses a teaching of using a polyethylene terephthalate (PET) on the secondary windings. 
 allow the user the flexibility of using different material for various applications/environments the inductive device is intended for.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2009/0309684) in view of Yang et al. (US 2017/0214330) in further view of  Sigl ( US 2004/0095221).
Regarding claim 17, the modified inductive device Tsai et al. (figures 1-4 and para 0016-0026) discloses all the limitations as applied to claim 16 above but does not expressly discloses wherein the first bobbin comprises one or more clips configured to cooperate with the first and second bobbins to secure the first and second cores to the first and second bobbins.
Sigl (figure 3 and para 0023-0024) discloses teaching wherein clips (36) are used to secure cores to a bobbin.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein clips are used to secure cores to a bobbin as taught by Aosakiy to the modified inductive device .

Allowable Subject Matter
7.	Claims 8-9 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837